DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims appear to be a machine translation from a foreign language. They are replete with errors in grammar, syntax, and practice before the U.S.P.T.O. (i.e. ranges within ranges, et al.)
Throughout the claims, the same limitations are repeated both within the same claim and across claims as if the limitations did not follow based on dependencies.
The following list is not comprehensive and the applicant is required to review the claims independently and rewrite them.


In claim 1, the repeated use of “essentially” without guidance as to the metes and bounds of this qualifier make the claim scope unknowable.
The metes and bounds of “a wavy modulated manner” are unknown.

In claim 4 it is unclear what structure the thickness reduction “R” might be. It is noted that there is no element “R” in the specification or disclosure. At a minimum, clarification is required.
Additionally, claim 4 recites multiple ranges within ranges which makes the scope unknowable.
In claims 5-7, the phrase “being carried out on” is inappropriate. The claim is an apparatus, not a method, and no process of formation occurs during use or ownership of the device.
In claim 7, “the neutral fibers” lacks antecedent basis.

Claims 2-10 are also rejected for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
These claims do not add any new limitations to the independent claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kachi (US 2019/0337043).
Regarding claim 1, Kachi teaches an inner fin (100) for a flat tube (Fig. 2) of a heat exchanger (Fig. 1) comprising: a metallic flat strip (100) having a wave shape (Fig. 3) comprising a plurality of crests (110) and troughs (120) alternating in a longitudinal (“y”; Fig. 3) direction with straight webs (130) between each crest and trough (Fig. 3) wherein a first thickness of the fin at each crest and trough is constant (D1) and a second thickness of the fin exists at the web (D2); and D2 is smaller than D1 (see Fig. 3).

Kachi further teaches that: all material of claims 2 and 8 is present in claim 1, therefore claims 2 and 8 are taught by Kachi; the crests and troughs are curved (see Fig. 3), per claim 3; the strip has two “wide” sides (top and bottom surfaces) and the reduction of the thickness of the strip occurs on one or both sides (these are the only two possible options), per claim 5; the reduction in thickness that occurs on each of the sides of the strip (i.e. the top and bottom surfaces of 100) is identical (the device is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kachi in view of Arnold (US 2,488,615).
Kachi teaches a tube wall (210) having opposite wide (211, 212) and narrow (in the “z” direction) sides (Fig. 2); a tube interior (FP); the fin of claim 1 (100) inside the tube interior (Fig. 2); wave crests (110) abut one of the wide sides (211) and troughs (120) abut the other (212) and the crests and troughs are brazed (Para.[0025]) to their respective sides, per claim 9; braze menisci are inherently formed at the meeting points of the surfaces brazed to each other and the web having the second thickness is between said menisci (inherently as it is between the crests and troughs; Fig. 2), per claim 10.
Kachi only teaches brazing, however, and does not address soldering.
Arnold teaches that when joining a fin to the interior of a tube (Fig. 6) it is a known art equivalent to either solder or braze the joint (Col. 4:32-34).
It would have been obvious to one of ordinary skill in the art to either solder or braze the joints of Kachi, as taught by Arnold, as these processes are known art equivalents.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kachi.

Kachi does motivate the purpose of providing differing thicknesses D1 and D2 which is to prevent erosion through the thickness of the crests and troughs during joining (Para. [0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the thickness of the crests and troughs, relative to the web thickness, as taught by Kachi, as it is an art recognized results effective variable, including the ranges recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763